     Case 1:19-cv-00462-DAD-EPG Document 107 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                Case No. 1:19-cv-00462-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER GRANTING DEFENDANT KYLE’S
                                                        REQUEST FOR SEVEN-DAY EXTENSION
14    K. KYLE, et al.,                                  OF TIME TO RESPOND TO PLAINTIFF’S
                                                        MOTION TO COMPEL
15                       Defendant.
                                                        (ECF No. 106)
16

17

18          Plaintiff Devonte B. Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Before the Court is

20   Defendant Kyle’s (“Defendant”) motion for an extension of time to file a response to Plaintiff’s

21   motion to compel. (ECF No. 106.)
            According to the motion, Defendant’s counsel prepared a declaration on Defendant’s
22
     behalf in support of her opposition to the motion to compel. (ECF No. 106.) Defendant was
23
     expected to review, finalize, and sing the declaration on the morning of August 9, 2021. (Id.)
24
     However, Defendant’s counsel was unable to reach Defendant on the morning of August 9, 2021,
25
     and learned from the Litigation Coordinator at California State Prison, Corcoran, that Defendant
26
     became unexpectedly unavailable and unable to attend work for personal reasons. (Id.) Defendant
27
     requests a seven-day extension of time to respond to Plaintiff’s motion to compel. (Id.)
28
                                                        1
     Case 1:19-cv-00462-DAD-EPG Document 107 Filed 08/10/21 Page 2 of 2


 1          Having considered the motion, and in light of the limited extension sought, the Court will

 2   grant Defendant’s request.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. Defendant’s motion (ECF No. 106) for an extension of time to respond to Plaintiff’s

 5               motion to compel is GRANTED;
            2. Defendant shall file and serve her response to the motion to compel on or before
 6
                 August 16, 2021; and
 7
            3. Plaintiff may file a reply in support of the motion to compel within seven days of
 8
                 service of Defendant’s response.
 9

10   IT IS SO ORDERED.
11
        Dated:     August 10, 2021                           /s/
12
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
